Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Anthony John Liberto, Appellant                       Appeal from the 13th District Court of
                                                       Navarro County, Texas (Tr. Ct. No.
 No. 06-16-00063-CR         v.                         D34945). Memorandum Opinion delivered
                                                       by Chief Justice Morriss, Justice Moseley
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Anthony John Liberto, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 29, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk